 1    Samuel H. Ruby, SBN 191091
      E-mail:samuel.ruby@bullivant.com
 2    Matthew A. Trejo, SBN 320464
      E-mail: matthew.trejo@bullivant.com
 3    BULLIVANT HOUSER BAILEY PC
      101 Montgomery Street, Suite 2600
 4    San Francisco, CA 94104
      Telephone: 415.352.2700
 5    Facsimile: 415.352.2701
 6    Attorneys for Defendants
      Liberty Mutual Insurance and Peerless
 7    Insurance Company
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10                                          FRESNO DIVISION
11
      DAVID JESSEN and GRETCHEN JESSEN,                   Case No.: 1:19-cv-00415-DAD-BAM
12
                             Plaintiffs,                  STIPULATION AND ORDER
13                                                        VACATING CURRENT CASE
               vs.                                        DEADLINES AND HEARING DATES
14                                                        AND RE-SETTING NEW CASE
      LIBERTY MUTUAL INSURANCE, a                         DEADLINES AND HEARING DATES
15    business entity; PEERLESS INSURANCE
      COMPANY, a business entity; UNITED
16    VALLEY INSURANCE SERVICES, INC., a
      corporation; LEAVITT GROUP, a business
17    entity and LEAVITT UNITED INSURANCE
      SERVICES, INC., directly, and dba CUTLER-
18    SEGERSTROM INSURANCE AGENCY;
      CUNNINGHAM LINDSEY, a business entity,
19    and DOES 1 through 50,
20                           Defendants.
21

22            Defendants, Liberty Mutual Insurance and Peerless Insurance Company, and plaintiffs,

23   David Jessen and Gretchen Jessen, stipulate and respectfully request as follows:

24         1. On February 4, 2020, this Court issued a Standing Order in Light of Ongoing Judicial

25   Emergency in the Eastern District of California. The Order stated that, given the ongoing

26   judicial emergency, it is unlikely that civil cases set for trial in 2020 and 2021 will be able to

27   proceed to trial on the currently scheduled date.

28   ///


     4842-5679-7625.1                                –1–
       STIPULATION AND [PROPOSED] ORDER VACATING CURRENT CASE DEADLINES AND HEARING
                 DATES AND RE-SETTING NEW CASE DEADLINES AND HEARING DATES
 1         2. In addition, the COVID-19 outbreak has only magnified this problem and has affected
 2   the parties’ ability to complete discovery. COVID-19 has been declared a global pandemic,
 3   national emergency and California has declared its own state of emergency. Various
 4   municipalities in California have shelter-in-place orders in effect until at least May 1, 2020.
 5         3. The COVID-19 pandemic has affected the ability of the parties to complete in-person
 6   discovery, which inherently impacts the parties’ ability to conduct meaningful settlement
 7   discussions and/or prepare for dispositive motions and trial.
 8         4. The parties have considered using virtual alternatives to in-person depositions, but do
 9   not believe they will be suitable in all instances.
10         5. The parties are uncertain when the current state of emergency in California will
11   terminate such that the parties may resume in-person litigation activities.
12         6. Pursuant to the good cause described above, the parties respectfully request the Court
13   freeze the scheduling status quo as it was as of the date this stipulation was filed, vacate the
14   current deadlines and hearings below and re-set the deadlines and hearings to the parties’
15   “Proposed New Date.”
16                       Deadline/Hearing       Current Date          Proposed New Date
17                      Non-expert               May 1, 2020           November 2, 2020
                        Discovery Cutoff
18
                        Expert Disclosure       July 15, 2020           January 15, 2021
19
                        Supplemental           August 31, 2020           March 1, 2021
20                      Expert Disclosure
21                      Expert                October 13, 2020           April 13, 2021
                        Discovery Cutoff
22
                        Pretrial Motion      November 13, 2020           May 13, 2021
23                      Filing Deadline
24                      Pretrial Conf.          April 19, 2021          October 19, 2021
25                      Jury Trial              June 22, 2021          February 22, 2022
26

27   ///

28   ///


     4842-5679-7625.1                                 –2–
       STIPULATION AND [PROPOSED] ORDER VACATING CURRENT CASE DEADLINES AND HEARING
                 DATES AND RE-SETTING NEW CASE DEADLINES AND HEARING DATES
 1   DATED: April 3, 2020                 GEORGESON LAW OFFICES
 2

 3

 4                                  By    /s/ Robert J. Willis
                                          C. Russell Georgeson
 5                                        Robert J. Willis
                                          Attorneys for Plaintiffs DAVID JESSEN and
 6                                        GRETCHEN JESSEN
 7

 8
     DATED: April 3, 2020                 BULLIVANT HOUSER BAILEY PC
 9
10

11
                                    By ____/s/ Matthew A. Trejo______________________
12                                        Samuel H. Ruby
                                          Matthew A. Trejo
13                                        Attorney for Defendants LIBERTY MUTUAL
                                          INSURANCE COMPANY and PEERLESS
14                                        INSURANCE COMPANY
15

16

17

18

19

20

21

22

23

24

25

26

27
28


     4842-5679-7625.1                      –3–
       STIPULATION AND [PROPOSED] ORDER VACATING CURRENT CASE DEADLINES AND HEARING
                 DATES AND RE-SETTING NEW CASE DEADLINES AND HEARING DATES
 1                                                   ORDER
 2            Good cause appearing, and the parties having stipulated,
 3            IT IS HEREBY ORDERED:
 4            1. The following deadlines and hearings are hereby vacated:
 5                                 Deadline/Hearing                    Date
                          Non-expert Discovery Cutoff               May 1, 2020
 6                        Expert Disclosure                        July 15, 2020
                          Supplemental Expert Disclosure          August 31, 2020
 7
                          Expert Discovery Cutoff                 October 13, 2020
 8                        Pretrial Motion Filing Deadline        November 13, 2020
                          Pretrial Conf.                           April 19, 2021
 9                        Jury Trial                               June 22, 2021

10            2. The above deadlines and hearings are re-set as follows:

11                                 Deadline/Hearing                    Date
                          Non-expert Discovery Cutoff            November 2, 2020
12                        Expert Disclosure                      January 15, 2021
                          Supplemental Expert Disclosure          March 1, 2021
13                        Expert Discovery Cutoff                 April 13, 2021
                          Pretrial Motion Filing Deadline          May 13, 2021
14                        Pretrial Conf.                         October 19, 2021
                                                                     3:30 PM
15                                                              Courtroom 5 (DAD)
                          Jury Trial                             February 22, 2022
16                                                                   8:30 AM
                                                                Courtroom 5 (DAD)
17

18            The parties are cautioned that further modifications of the Scheduling Order will not be
19   granted absent a demonstrated showing of good cause. Fed. R. Civ. P. 16(b). Good cause may
20   consist of the inability to comply with court orders in light of the COVID-19 pandemic. Any
21   such future difficulties should be explained.
22   IT IS SO ORDERED.
23
         Dated:         April 6, 2020                           /s/ Barbara   A. McAuliffe          _
24                                                          UNITED STATES MAGISTRATE JUDGE
25

26

27
28


     4842-5679-7625.1                                 –4–
       STIPULATION AND [PROPOSED] ORDER VACATING CURRENT CASE DEADLINES AND HEARING
                 DATES AND RE-SETTING NEW CASE DEADLINES AND HEARING DATES
